1 N.Y.3d 617 (2004)
GENEVIT CREATIONS, INC., et al., Appellants,
v.
GUEITS ADAMS & COMPANY et al., Respondents.
Court of Appeals of the State of New York.
Submitted January 5, 2004.
Decided February 19, 2004.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed Supreme Court's order granting respondents' motion to quash the subpoena duces tecum, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.